t c memo united_states tax_court crystal beach development of destin ltd waters edge building company tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date r issued a notice of final_partnership_administrative_adjustment fpaa to p the partnership’s tax_matters_partner for the taxable years and the fpaa was accompanied by an explanation of affected items stating that a penalty under sec_6662 would be charged p filed a petition_for_readjustment contesting adjustments to partnership items and the accuracy-related_penalty under sec_6662 r filed a motion to dismiss for lack of jurisdiction and to strike the portion of the petition contesting the accuracy-related_penalty held the court lacks jurisdiction to review the accuracy-related_penalty in this partnership-level proceeding see n c f energy partners v commissio89_tc_741 held further the amendments made by the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_1026 which provide that penalties will be determined in partnership-level proceedings are effective for taxable years beginning only after date and are therefore not applicable to the years before the court held further r's motion to dismiss for lack of jurisdiction and to strike will be granted david d aughtry for petitioner ronald buch and william l blagg for respondent memorandum opinion cohen chief_judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction and to strike with respect to penalties additions to tax respondent moves to dismiss for lack of jurisdiction and to strike allegations in the petition pertaining to the accuracy- related penalty under sec_6662 as explained in detail below we shall grant respondent's motion unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background on date respondent issued a notice of final_partnership_administrative_adjustment fpaa to crystal beach development of destin ltd the partnership setting forth adjustments to the partnership's returns forms for and attached to the fpaa are a schedule of examination changes which includes a statement that penalties or additions to tax under sec_6662 which may be applicable at the investor level are being recommended in the examination of the flow-through_entity and an explanation of affected items which states that an addition to the tax is charged as provided by sec_6662 waters edge building company the partnership's tax_matters_partner filed a timely petition_for_readjustment with the court the petition includes allegations contesting the imposition of the accuracy-related_penalty as indicated respondent filed a motion to dismiss for lack of jurisdiction and to strike respondent contends that the court lacks jurisdiction over the accuracy-related_penalty in this partnership-level proceeding on the ground that such penalty is an affected_item that can be reviewed only at the individual partner level respondent further contends that allegations pertaining to such penalty should be stricken from the petition_for_readjustment petitioner filed an objection to respondent's motion arguing that the motion should be denied on the grounds that respondent's motion was not timely filed the fpaa includes an adjustment based on the penalty prescribed in sec_6662 a and sec_6221 was amended in to clarify that additions to tax and penalties are to be determined in partnership--level proceedings this matter was called for hearing at the court's motions session in washington d c counsel for respondent appeared at the hearing and presented oral argument in support of the pending motion counsel for petitioner filed a written_statement pursuant to rule c in lieu of attendance at the hearing discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress see 85_tc_527 the court's jurisdiction may be challenged by either party or by the court sua sponte at any stage of the proceedings see 96_tc_10 and cases cited therein consistent with this principle we reject petitioner's assertion that respondent's motion to dismiss and to strike should be denied on the ground that it was not timely filed petitioner further asserts that respondent's motion should be denied because the fpaa included an adjustment charging the penalty prescribed in sec_6662 we disagree although the court's jurisdiction in a partnership proceeding is contingent on the issuance of a valid fpaa and a timely-filed petition_for_readjustment see 87_tc_874 the fpaa does not define the scope of the court's jurisdiction see eg 96_tc_707 rather as previously stated the court's jurisdiction is prescribed by statutory provisions to which we now turn the court's jurisdiction to review adjustments to a partnership return is governed by the unified partnership audit and litigation procedures set forth in sec_6221 through see tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 pursuant to the tefra provisions which apply with respect to all taxable years of a partnership beginning after date the tax treatment of any partnership_item generally is determined ina single proceeding at the partnership level see 87_tc_1279 87_tc_783 see also sec_6226 partnership items include each partner's proportionate share of the partnership's aggregate items of income gain loss deduction or credit see sec_6231 sec_301 a -1 a proced admin regs partnership items are distinguished from affected items which are defined in sec_6231 as any item to the extent such item is affected by a partnership_item see 95_tc_209 the first type of affected_item gives rise to a computational adjustment without the necessity of a partner-level proceeding the computational adjustment is made to record the change in a partner's tax_liability resulting from the proper treatment of partnership items see sec_6231 white v commissioner supra once partnership-level proceedings are completed the commissioner is permitted to assess a computational adjustment against a partner without issuing a notice_of_deficiency see sec a n c f energy partners v commissio89_tc_741 maxwell v commissioner supra pincite n the second type of affected_item is one that is dependent on factual determinations to be made at the individual partner level see n c f energy partners v commissioner supra pincite section a a provides that the normal deficiency procedures apply to those affected items that require partner- level determinations traditionally additions to tax for negligence were considered affected items requiring factual determinations at the individual partner level see n c f energy partners v commissioner supra pincite see sec_301 a -1t d temporary proced admin regs fed reg date in n c f energy partners v commissioner supra a case similar in many respects to the case now before the court the commissioner issued an fpaa to n c f energy partners ncf determining adjustments to ncf's returns for and the fpaa was accompanied by an explanation of items which stated that the commissioner intended to assert additions to tax including additions to tax for negligence at the individual partner level the tax_matters_partner filed a petition_for_readjustment on ncf's behalf contesting both adjustments to partnership items and the various additions to tax mentioned in the explanation of items the commissioner moved to dismiss for lack of jurisdiction and to strike the allegations in the petition pertaining to additions to tax on the ground that such items constituted affected items that could be resolved only at the in the omnibus budget reconciliation act of publaw_101_239 sec 103_stat_2395 congress consolidated the additions to tax for negligence and substantial_understatement under new sec_6662 entitled imposition of accuracy-related_penalty although respondent never amended sec_301 a - 1t d temporary proced admin regs fed reg date to include accuracy-related_penalties within the definition of the term affected items we are satisfied that congress intended for accuracy-related_penalties to be treated similarly to additions to tax ie as affected items see h conf rept pincite individual partner level following the completion of partnership- level proceedings the court agreed with the commissioner that the additions to tax in question were affected items that could not be raised in the partnership-level proceedings with regard to additions to tax for negligence the court stated in pertinent part a partner will be liable for the addition_to_tax for negligence pursuant to sec_6653 if he has an underpayment_of_tax some part of which is due to negligence the existence of an underpayment_of_tax at the partner level cannot be made until the partner's share of distributable items of income loss deduction and credit is determined in the partnership level proceeding once the partnership level proceeding ends however the factual question of whether any part of the underpayment was due to the partner's negligence must be answered at the partner level n c f energy partners v commissioner supra pincite however in the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_1026 congress amended sec_6221 to provide that the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item shall be determined at the partnership level h conf rept pincite states in pertinent part present law partnership items include only items that are required to be taken into account under the income_tax subtitle penalties are not partnership items since they are contained in the procedure and administration subtitle as a result penalties may only be asserted against a partner through the application of the deficiency procedures following the completion of the partnership--level proceeding house bill the house bill provides that the partnership-level proceeding is to include a determination of the applicability of penalties at the partnership level however the provision allows partners to raise any partner-level defenses in a refund forum kftfective date--the provision is effective for partnership taxable years ending after the date of enactment the taxpayer_relief_act_of_1997 was signed into law on date in sum additions to tax for negligence traditionally have been treated as affected items that may be redetermined only ina partner-level proceeding however based on changes to the tefra partnership provisions enacted as part of the taxpayer_relief_act_of_1997 accuracy-related_penalties for negligence will be determined in partnership-level proceedings effective for partnership taxable years ending after date consistent with the preceding discussion it follows that the court lacks jurisdiction to review the applicability of the accuracy-related_penalty for the taxable years and that petitioner has attempted to place in dispute in this case in so holding we reject petitioner's contention that the amendments to the tehfra provisions enacted by the taxpayer_relief_act_of_1997 were intended to clarify existing law the legislative_history -- - underlying the tefra amendments quoted above includes a clear description of present law which states that penalties can only be asserted against a partner through the application of the deficiency procedures following the completion of the partnership-level proceeding see h conf rept pincite further congress unambiguously provided that the tehfra amendments would apply prospectively only--the amendments are effective for taxable years ending after date--and do not apply to the taxable years in issue simply put petitioner's assertion that congress enacted the tefra amendments described above as a clarification of existing law is incorrect in sum we hold that the court lacks jurisdiction over the accuracy-related_penalty that petitioner has attempted to place in dispute in this partnership-level proceeding the penalty may be contested at the individual partner level only following the completion of partnership-level proceedings accordingly we shall grant respondent's motion to dismiss for lack of jurisdiction and to strike with respect to penalties additions to tax to reflect the foregoing an order will be issued granting respondent's motion and dismissing that part of this case pertaining to the accuracy-related_penalty under sec_6662
